Exhibit 10.4

 

[FORM OF FIVE YEAR INSTALLMENT VESTING]

HCP, INC.
2006 PERFORMANCE INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

[                            ], Grantee:

 

As of the [            ] day of [               20    ] (the “Grant Date”),
HCP, Inc., a Maryland corporation (the “Company”), pursuant to the HCP, Inc.
2006 Performance Incentive Plan, as amended and/or restated from time to time
(the “Plan”), has granted to you, the Grantee named above, [              ]
performance restricted stock units (the “Units”) with respect to [            ]
shares of Common Stock on the terms and conditions set forth in this Performance
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.  The Units are
subject to adjustment as provided in Section 7.1 of the Plan.  Capitalized terms
not defined herein shall have the meanings assigned to such terms in the Plan. 
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) is the administrator of the Plan for purposes of your
Units.

 

I.                                         Forfeiture of Units.

 

(a)                                  Forfeiture Based Upon Company Performance. 
Your Units will be paid only to the extent your Units are not forfeited pursuant
to this Section I and only to the extent such non-forfeited Units vest pursuant
to this Section I or Section II below.  Your Units are subject to forfeiture if
the Company’s Funds From Operations Per Share for the [20    ] calendar year
(the “Performance Period”) is less than [$      ].  If the Company’s Funds From
Operations Per Share for the Performance Period is less than [$      ], the
aggregate percentage of Units that you will forfeit will be determined in
accordance with Exhibit A hereto.  For purposes of this Agreement, “Funds From
Operations Per Share” means the Company’s funds from operations per share during
the Performance Period, as prescribed by the National Association of Real Estate
Investment Trusts (“NAREIT”) as in effect on the first day of the Performance
Period, and shall be calculated on a fully diluted basis using the weighted
average of diluted shares of Common Stock outstanding during the Performance
Period.  Funds From Operations Per Share shall be subject to adjustment as
expressly provided by the Committee at the time it approves the grant of the
Units.  The determination as to whether the Company has attained the performance
goals with respect to the Performance Period shall be made by the Committee
acting in good faith.  The Committee’s determination regarding whether the
Company has attained the performance goals (the “Committee Determination”) shall
be made no later than the March 15 following the end of the Performance Period. 
Your Units shall not be deemed vested pursuant to any other provision of this
Agreement earlier than the date that the Committee makes such determination, as
required by Section 162(m) of the Code and the regulations promulgated
thereunder.  Any Units forfeited pursuant to this Section I(a) shall be deemed
to have been forfeited as of the last day of the Performance Period.

 

S-1

--------------------------------------------------------------------------------


 

(b)           Termination due to Retirement during the Performance Period.  Your
Units will remain outstanding during the remainder of the Performance Period and
will be subject to forfeiture in the manner set forth in subsection (a) upon
completion of the Performance Period if, prior to the completion of the
Performance Period, your employment with the Company is terminated as a result
of your Retirement.  In the event of any such termination during the Performance
Period, any Units not forfeited pursuant to subsection (a) shall fully vest as
of the date of the Committee Determination.  As used in this Agreement,
“Retirement” means a termination of your employment with the Company or any of
its Subsidiaries after you have either (i) attained age 65 and completed at
least five (5) years of service as an employee of the Company or any of its
Subsidiaries or as a member of the Board or (ii) attained age 60 and completed
at least fifteen (15) years of service as an employee of the Company or any of
its Subsidiaries or as a member of the Board.

 

(c)                                  Change in Control Event during the
Performance Period.

 

(i)                                     Your Units will remain outstanding
during the remainder of the Performance Period and will be subject to forfeiture
in the manner set forth in subsection (a) in the event of a Change in Control
Event occurring during the Performance Period.   In such event, any Units not
forfeited pursuant to subsection (a) shall fully vest as of the date of the
Committee Determination; provided, however, that except as otherwise provided in
any change in control or other agreement with the Company, your Units shall not
be so vested if and to the extent the Units are, in connection with the Change
in Control Event, either to be assumed by the successor or survivor corporation
(or parent thereof) or to be replaced with a comparable right with respect to
shares of the capital stock of the successor or survivor corporation (or parent
thereof), in each case appropriately adjusted.  The determination of
comparability of rights shall be made by the Committee in good faith.  The
Committee may adopt provisions to ensure that any such acceleration shall be
conditioned upon the consummation of the contemplated Change in Control Event.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole and absolute discretion, take action to fully vest
your Units immediately prior to, and subject to the consummation of, a Change in
Control Event occurring during the Performance Period.  Any Units that become
vested in accordance with this subsection (c)(ii) shall not be subject to
forfeiture in the manner set forth in subsection (a).

 

(d)                                 Forfeiture of Units Upon Certain
Terminations of Employment.  If at any time during the Performance Period, your
employment with the Company is terminated (i) by the Company, or (ii) by you,
excluding any termination by reason of your Retirement, death or Disability, all
of your Units shall be automatically forfeited and cancelled in full effective
as of such termination of employment and this Agreement shall be null and void
and of no further force and effect.

 

II.                                     Vesting.

 

(a)                                  Vesting of Non-Forfeited Units.  You will
have no further rights with respect to any Units that are forfeited in
accordance with Section I.  Subject to the terms and conditions of this
Agreement, your Units that (i) are not forfeited in accordance with Section I
and (ii) do not otherwise vest in accordance with Section I, if any, shall vest
in accordance with the following schedule, subject to your continuous service to
the Company until the applicable vesting date.  (Vesting amounts pursuant to the
following schedule are cumulative.)

 

2

--------------------------------------------------------------------------------


 

Tranche

 

Percentage of Non Forfeited
Units that Vest

 

Vesting Date

1

 

20%

 

1st Anniversary of Grant Date

2

 

20%

 

2nd Anniversary of Grant Date

3

 

20%

 

3rd Anniversary of Grant Date

4

 

20%

 

4th Anniversary of Grant Date

5

 

20%

 

5th Anniversary of Grant Date

 

The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement.  Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

 

(b)                                 Termination for Death or Disability.  If at
any time during the Performance Period or following the completion of the
Performance Period, your employment with the Company is terminated as a result
of your death or Disability, your Units (to the extent not previously forfeited
and otherwise unvested) shall fully vest immediately upon such termination of
employment.  For the avoidance of doubt, any Units that become vested in
accordance with this subsection (b) during the Performance Period shall not be
subject to the forfeiture provisions of Section I(a).

 

(c)                                  Termination by Reason of Retirement
Following the Performance Period.  If at any time following the completion of
the Performance Period, your employment with the Company is terminated as a
result of your Retirement, your Units (to the extent not previously forfeited
and otherwise unvested) shall fully vest immediately upon such termination of
employment.

 

(d)                                 No Acceleration or Vesting Upon Other
Terminations.  If at any time following the completion of the Performance
Period, your employment with the Company is terminated (i) by the Company, or
(ii) by you, excluding any termination by reason of your Retirement, death or
Disability, any of your Units that remain outstanding and otherwise unvested at
the time of such termination of employment shall be automatically forfeited and
cancelled in full effective as of such termination of employment.

 

III.                                 Change in Control Event Following the
Performance Period.  In the event of a Change in Control Event at any time
following the completion of the Performance Period, your Units ( to the extent
not previously forfeited and otherwise unvested) shall vest immediately prior to
the effective date of the Change in Control Event; provided, however, that
except as

 

3

--------------------------------------------------------------------------------


 

otherwise provided in any change in control or other agreement with the Company,
your Units shall not be so vested if and to the extent the Units are, in
connection with the Change in Control Event, either to be assumed by the
successor or survivor corporation (or parent thereof) or to be replaced with a
comparable right with respect to shares of the capital stock of the successor or
survivor corporation (or parent thereof), in each case appropriately adjusted. 
The determination of comparability of rights shall be made by the Committee in
good faith.  The Committee may adopt provisions to ensure that any such
acceleration shall be conditioned upon the consummation of the contemplated
Change in Control Event.

 

IV.                                 Timing and Form of Payment.

 

(a)                                  Distribution Date.  Except as otherwise
provided in Section IV(b), the distribution date (the “Distribution Date”) for
your Units that become vested pursuant to this Agreement will be the scheduled
Vesting Date of such Units as set forth in Section II(a) hereof; provided,
however, that in the event that the vesting of your Units is accelerated in
connection with your Retirement, death or Disability, the Distribution Date of
such accelerated Units will be the earlier of (i) subject to Section XV, your
Separation from Service and (ii) the scheduled Vesting Date of such Units as set
forth in Section II(a) hereof; and provided, further, that in no event shall the
Distribution Date occur earlier than the date of the Committee Determination. 
Distribution of your vested Units will be made by the Company in shares of
Common Stock (on a one-to-one basis) on or as soon as practicable after the
Distribution Date with respect to such vested Units, but in no event later than
two and one-half (2 ½) months after the Distribution Date.  You will have no
right to distribution of any of your Units that do not vest in accordance with
the provisions hereof.  Once a vested Unit has been paid pursuant to this
Agreement, you will have no further rights with respect to that Unit.  For
purposes of this Agreement, “Separation from Service” means a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder
(i.e. generally a termination of your employment with the Company or a
Subsidiary).

 

(b)                                 Distribution Elections.  Notwithstanding
Section IV(a), you may, on or before the Grant Date and in all cases at a time
that complies with the initial deferral election requirements of Section 409A of
the Code, make an election (a “Distribution Election”) to (A) defer your
Distribution Date with respect to some or all of your vested Units and/or
(B) have your vested Units distributed to you in annual installments as provided
in Section IV(c), provided that such election complies with this Section IV. 
You may change your Distribution Election with respect to each Tranche (set
forth in Section II(a) above) up to three times without the approval of the
Committee, provided such Distribution Election is made in a timely manner.  Any
changes to your Distribution Election with respect to a Tranche in addition to
the three provided in the preceding sentence may only be made with the approval
of the Committee, in its sole discretion.  In order for a change in your
existing Distribution Election to be valid, it must be made at least one year
prior to the then-existing Distribution Date with respect to the Units subject
to such Distribution Election change, the new Distribution Date must be at least
five years after the then-existing Distribution Date with respect to such Units,
and the election must otherwise be consistent with the “subsequent election”
rules of Section 409A(a)(4)(C) of the Code so as to prevent application of the
penalty and interest provisions of Section 409A(a)(1)(B) of the Code.  Your
Distribution Date with respect to any portion of your Units may not be prior to
the earlier of the Vesting Date for such vested Units or the date of the
Committee Determination.  Distribution Elections may only be made by delivering
a written election to the Company care of its General Counsel in the form
attached as Exhibit B hereto.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Form of Distribution.  Unless you elect
otherwise on or before the Grant Date, distribution of your vested Units with
respect to any Tranche will be made in a lump sum following your Distribution
Date (as determined under the foregoing provisions of this Section IV).  You
may, however, elect to have vested Units with respect to any Tranche distributed
in the form of two or more annual installments over a fixed number of years,
provided that each installment payment must be for a minimum of 1,000 shares of
Common Stock.  If you elect to have some or all of your vested Units underlying
a Tranche distributed in annual installments commencing upon your Separation
from Service or death, the first installment will be paid on or within 90 days
after the Distribution Date with respect to such Tranche and subsequent
installments will be paid on or within 90 days after each of the anniversaries
of the Distribution Date with respect to such Tranche during your elected
installment period with each payment date during such time period within the
Company’s sole discretion.  If you elect to have some or all of your vested
Units underlying a Tranche distributed in annual installments commencing upon a
selected date, the first installment will be paid on or as soon as practicable
after, but in all events within the same calendar year as, the Distribution Date
with respect to such Tranche and subsequent installments will be paid on or as
soon as practicable after, but in all events within the same calendar year as,
each of the anniversaries of the Distribution Date with respect to such Tranche
during your elected installment period with each payment date during such time
period within the Company’s sole discretion.  You may change an election you
make pursuant to this Section IV(c) (or you may make an initial election in the
event that you did not elect a form of payment at the time of your award and,
accordingly, your Units were subject to the lump sum default payment rule) by
filing a new written election with the Committee; provided that you must also
elect a later Distribution Date pursuant to Section IV(b) as to any Units that
are subject to such election and in no event may such an election result in an
acceleration of distributions within the meaning of Section 409A of the Code so
as to prevent application of the penalty and interest provisions of
Section 409A(a)(1)(B) of the Code.  Distribution Elections may only be made by
delivering a written election to the Company care of its General Counsel in the
form attached as Exhibit B hereto.

 

(d)                                 Hardship Distribution.  If you experience an
Unforeseeable Emergency (as defined below) you may elect to receive immediate
distribution of some or all or your vested Units upon such Unforeseeable
Emergency.  Distribution upon an Unforeseeable Emergency shall be made no later
than thirty (30) days following written notice to the Company care of its
General Counsel of the Unforeseeable Emergency.  For purposes of this Agreement,
an “Unforeseeable Emergency” shall mean a severe financial hardship resulting
from (i) an illness or accident of you, your spouse, or your dependent (as
defined in Section 152(a) of the Code without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B)), (ii) loss of your property due to casualty, or (iii) any
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond your control, all as reasonably determined by the Committee in
good faith.  No distribution shall be made in respect of an Unforeseeable
Emergency unless such Unforeseeable Emergency is not otherwise relievable by
liquidation of your assets (to the extent such liquidation would not itself
cause a severe financial hardship) or through reimbursement or compensation by
insurance or otherwise.  Any distribution of your vested Units as a result of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
relieve the Unforeseeable Emergency (which may include amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).

 

5

--------------------------------------------------------------------------------


 

(e)                                  Change in Control.  Notwithstanding the
foregoing provisions of this Section IV, the Administrator may provide for
payment of your vested Units in accordance with the requirements of Treasury
Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of
the Code (or any similar successor provision), which regulation generally
provides that a deferred compensation arrangement may be terminated in limited
circumstances following a dissolution or change in control of the Company.

 

V.                                     Dividend Equivalent Rights.  During such
time as each Unit remains outstanding and prior to the distribution of such Unit
in accordance with Section IV, you will have the right to receive, with respect
to such Unit, an amount equal to the amount of any cash dividend paid on a share
of Common Stock (a “Dividend Equivalent Right”); provided, however, that any
Dividend Equivalent Right credited with respect to an outstanding Unit
(including, without limitation, any dividend equivalent credited through and
including the date of the Committee Determination) that is subsequently
forfeited pursuant to Section I(a) hereof shall immediately terminate upon the
forfeiture of such Unit, and you shall not be entitled to any payment with
respect thereto.  You will have a Dividend Equivalent Right with respect to each
Unit that is outstanding on the record date of such dividend.  In the case of
Dividend Equivalent Rights credited with respect to an outstanding Unit that is
subject to the forfeiture provisions of Section I(a) hereof on the related
record date and that ultimately is not forfeited pursuant to Section I(a), the
Dividend Equivalent Rights will be paid to you in cash (without interest) as
soon as practicable after the Committee Determination (or, if earlier, as soon
as practicable after the date such Unit vests pursuant to Section II(b)) and in
all events not later than March 15 of the year that follows the Performance
Period.  In the case of Dividend Equivalent Rights credited with respect to an
outstanding Unit that is no longer subject to the forfeiture provisions of
Section I(a) hereof on the related record date, the Dividend Equivalent Rights
will be paid to you in cash (without interest) at the same time or within thirty
(30) days after the related dividend is paid to stockholders of the Company. 
Dividend Equivalent Rights will not be paid to you with respect to any Units
that are forfeited pursuant to Sections I and II, effective as of the date such
Units are forfeited.  You will have no Dividend Equivalent Rights as of the
record date of any such cash dividend in respect of any Units that have been
paid in Common Stock; provided that you are the record holder of such Common
Stock on or before such record date.

 

VI.                                 Transferability.  No benefit payable under,
or interest in, the Units or this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge and any such attempted action shall be void and no such benefit or
interest shall be, in any manner, liable for, or subject to, your or your
beneficiary’s debts, contracts, liabilities or torts; provided, however, nothing
in this Section VI shall prevent transfers of your Units to the Company or by
will or by applicable laws of descent and distribution.  You may designate a
beneficiary to receive distribution of your vested Units upon your death by
submitting a written beneficiary designation to the Committee in the form
attached hereto as Exhibit B.  You may revoke a beneficiary designation by
submitting a new beneficiary designation.

 

6

--------------------------------------------------------------------------------


 

VII.                             Withholding.  Subject to Section 8.1 of the
Plan and such rules and procedures as the Committee may impose, upon any
distribution of shares of Common Stock in respect of your Units, the Company
shall automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Company or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates; provided,
however, that the foregoing provision shall not apply in the event that you have
made other provision in advance of the date of such distribution for the
satisfaction of such withholding obligations.  In the event that the Company
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
your Units, the Company (or a Subsidiary) shall be entitled to require a cash
payment by you or on your behalf and/or to deduct from other compensation
payable to you any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

 

VIII.                         No Contract for Employment.  This Agreement is not
an employment or service contract and nothing in this Agreement shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ or service of the Company, or of the Company to continue your employment
or service with the Company.

 

IX.                                Notices.  Any notices provided for in this
Agreement or the Plan, including a Distribution Election, shall be given in
writing and shall be deemed effectively given upon receipt if delivered by hand
or, in the case of notices delivered by United States mail, five (5) days after
deposit in the United States mail, postage prepaid, addressed, as applicable, to
the Company or if to you, at such address as is currently maintained in the
Company’s records or at such other address as you hereafter designate by written
notice to the Company.

 

X.                                    Plan.  This Agreement is subject to all
the provisions of the Plan and their provisions are hereby made a part of this
Agreement.  In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of the Plan shall control.

 

XI.                                Entire Agreement.  This Agreement contains
the entire understanding of the parties in respect of the Units and supersedes
upon its effectiveness all other prior agreements and understandings between the
parties with respect to the Units.

 

XII.                            Amendment.  This Agreement may be amended by the
Committee; provided, however that no such amendment shall, without your consent,
alter, terminate, impair or adversely affect your rights under this Agreement.

 

XIII.                        Governing Law.  This Agreement shall be construed
and interpreted, and the rights of the parties shall be determined, in
accordance with the laws of the State of Maryland, without regard to conflicts
of law provisions thereof.

 

XIV.                        Tax Consequences.  You may be subject to adverse tax
consequences as a result of the issuance, vesting and/or distribution of your
Units and the payment of your Dividend Equivalent Rights.  YOU ARE ENCOURAGED TO
CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF YOUR UNITS AND SUBSEQUENT
DISTRIBUTION OF COMMON STOCK AND THE TAX CONSEQUENCES OF YOUR DIVIDEND
EQUIVALENT RIGHTS.

 

7

--------------------------------------------------------------------------------


 

XV.                            Construction.  It is intended that the terms of
the grant of the Units will not result in the imposition of any tax liability
pursuant to Section 409A of the Code, and this Agreement shall be construed and
interpreted consistent with that intent.  Notwithstanding anything to the
contrary contained in this Agreement or the Plan, in the event that (i) the
Distribution Date (as determined under Section IV) of any of your vested Units
is the date of your Separation from Service and (ii) you are at the time of such
Separation from Service a “specified employee” (within the meaning of
Section 409A of the Code), the Distribution Date of such vested Units shall be
the earlier of the date that is six (6) months after your Separation from
Service or the date of your death, provided that this sentence shall only apply
if and to the extent required to avoid the imputation of any tax, penalty or
interest under Section 409A.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

HCP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed,
effective as of the date first written above.

 

 

By:

 

 

Name:

[                                ]

 

 

S-1

--------------------------------------------------------------------------------